DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 requires contacting a surface of the strip sheet covered by the coating layer or the treatment agent layer with the plurality of conveyor rollers composing the first spiral rout. However, claim 1 requires the surface of the strip sheet covered by the coating layer or treatment agent layer does not contact with conveyor rollers at the first spiral rout. For examination purposes it is considered contacting the opposite surface of the strip sheet covered by the coating layer or the treatment agent layer with the plurality of conveyor rollers composing the first spiral rout.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo Ando et al (U. S. Patent Application: 2009/0242507, here after Ando, further in view of Werner Honegger (U. S. Patent: 5865295, here after Honegger).
Claims 1 and 8 are rejected. Ando teaches a conveyor device comprising strip sheet (30), wherein at least a part of one surface of it is covered by a coating layer [fig. 7, 0035]. Ando does not teach the conveyor device is double spiral route. Honegger teaches a conveyor composing double spiral route (see claim 1 rejection above) which permits a long conveying section to be made, with an extremely small space requirement [column 1 lines 32-34]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a conveyor of Honegger substitute for conveyor of Ando, because it saves pace requirement for conveyor. Honegger teaches a conveying device for conveying a strip sheet (6) [title], comprising a double spiral route comprising a first spiral route from an outer side toward a center side and a second spiral route from the center side toward an outer side connected successively in this order, wherein the first spiral route and the second spiral route are each composed of a plurality of conveyor rollers [fig. 2, abstract, column 2 lines 46-62]. Ando teaches a treatment apparatus (drying furnace which is a heater) for 
Claim 2 is rejected as Honegger teaches the first spiral route and the second spiral route are both angular spirals [fig. 25, fig. 26].
Claim 3 is rejected. Although Honegger does not specifically teach the spirals are square spirals, however changing the shape is not patentable in absence of criticality as a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant| MPEP 2144.04.IV.B]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a conveyor of Ando and Honegger where the spiral is in square shape, because changing the shape is not patentable in absence of criticality.
Claim 4 is rejected as Honegger teaches a gap (interspace, 11) between the first spiral route (W) and the second spiral route (VW’) is substantially constant [fig. 2, column 2 lines 62-66].
Claim 10 is rejected as Ando teaches the coating layer (a raw material of the coating) is an active material layer slurry (electrode layer) [0035].

Claims 13-14 are rejected. It is to the skill of an ordinary person in art to have coating apparatus in the first spiral rout and dryer in second spiral rout in absence of criticality.
Claim 15 is rejected as Ando teaches drying with furnace [0035], which in fact comprising a hot air-drying treatment.
Claim 16 is rejected as Ando teaches the coating layer is an active material layer (electrode layer) [0035].
Claims 1, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo Ando et al (U. S. Patent Application: 2009/0242507, here after Ando, Werner Honegger (U. S. Patent: 5865295, here after Honegger), further in view of D. Koh et al (Korean Patent: 2016133832, here after Koh).
Claims 1, and 9 are rejected. Ando teaches drying treatment apparatus, but does not teach a curing apparatus (chemical treatment apparatus). Koh teaches a conveying device comprising UV curing source or heating unit [fig. 1, abstract, Tech Solution]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a conveyor of Honegger and have UV curing source, because it is an alternative for curing and making electrode layer.

Claims 1, and 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo Ando et al (U. S. Patent Application: 2009/0242507, here after Ando, Werner Honegger (U. S. Patent: 5865295, here after Honegger), further in view Tae-yong Ahn et al (U. S. Patent Application: 2002/0013986, here after Ahn).
Claims 1, and 11 are rejected. Ando teaches part of one surface of it is covered by a coating layer [fig. 2, 0035], but not chemical treatment agent layer. Ahn teaches a conveying device for making perforated sheet comprising etching unit for patterning a sheet [fig. 5, 0070]. Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a conveyor of Ahn, and Honegger and have etching unit, because it is suitable for making perforated sheet.
Claims 12, and 17 are rejected. Ando and Honegger teach the limitation of claim 1, and Ando teaches a method of using conveying by contacting a surface of the strip sheet covered by the coating layer [fig. 7, 0035] for making electrodes. Although Ando teaches etching process for making perforated sheet, but Ando does not teach contacting a surface of the strip sheet covered by a treatment agent layer in conveyor. Ahn teaches a method of using conveying device for making perforated sheet comprising etching (treatment agent) unit for patterning a sheet [fig. 5, 0070] for making electrodes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of using conveyor of Ahn, and Honegger and have etching unit, because it makes perforated sheet for making electrodes. Therefore, it is obvious to use Honegger apparatus and contacting a surface of the strip sheet covered by the treatment agent layer (etching), and the opposite surface thereof with the plurality of conveyor rollers composing the first spiral route, and .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/08/21, with respect to the rejection(s) of claim(s) 12-17 under 35 U.S.C 112 b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 12-17(see claim rejection above).
Applicant's arguments filed 11/08/21 have been fully considered but they are not persuasive. The applicant argues Honegger teaches the coated surface of the strip sheet is in contact with conveyor, the examiner disagrees. The coating surface of the sheet marked by “9” which is not in contact with the conveyor “6” and in fact the surface of “8” is in contact with the conveyor [fig. 2-4]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712